                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 6:19-CR-00001-JDK
v.                                                §
                                                  §
                                                  §
STEVE ALLEN FOSTER (6)                            §
                                                  §

             ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
          FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding Defendant Steve Allen Foster (6)=s plea pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C) to Count One of the Information with a violation

of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute Methamphetamine. Having

conducted a proceeding in the form and manner prescribed by Rule 11, the Magistrate Judge

recommends that the Court accept Defendant’s guilty plea, reserving to the District Judge the

option of rejecting the Plea Agreement if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case. The parties waived their

right to file objections to the Findings of Fact and Recommendation. The Court is of the opinion

that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed March 17, 2020, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Information in the above-numbered cause, reserving to
the Court the option of rejecting the Plea Agreement if, after review of the presentence report, the

agreed sentence is determined not to be the appropriate disposition of the case.

       So ORDERED and SIGNED this 18th day of March, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
